Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 22, 2022




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00481-CV


             WM TRUCKING & EXCAVATING, INC., Appellant

                                          V.

                  SPRINT SAND AND CLAY, LLC, Appellee

                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCV-240294


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed April 6, 2022. On November 14,
2022, appellant filed a motion, joined by appellee, to dismiss the appeal. See Tex.
R. App. P. 42.1. The motion is granted.

      We dismiss the appeal.

                                                    PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.